Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendments of claims 1, 3, 11, 16, and 18, cancellation of claims 10 and 25 “Claims - 12/22/2020” have been have been acknowledged. 
This office action considers claims 1-9, 11-24, 26-30 pending for prosecution and are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 12/22/2020  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 1, 3, 11, 16, and 18 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.
Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(2):
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
 
Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-4, 6, 8-9, 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elsherbini et al. (US 20200091128 A1 – hereinafter Elsherbini).
(Re Claim 1) Elsherbini teaches a carrying substrate (see the entire document; Fig. 1A; specifically, [0023]-[0027], and as cited below), comprising:

    PNG
    media_image1.png
    445
    769
    media_image1.png
    Greyscale

Elsherbini – Fig. 1A
a first circuit structure (102; Fig. 1A; [0023], “the package substrate 102 may be a set of redistribution layers formed on a panel carrier by laminating” - [0027]) having a first side (Top 102) and a second side (Bottom 102) opposing the first side; 
at least one circuit component (comprising {114-2, 152, 154}; [0023]) disposed on the first side of the first circuit structure and having a plurality of conductive bodies (comprising {122, 124}; [0024]) bonded and electrically connected to two opposing sides thereof (122 on bottom surface, 124 on top surface – see [0024]), wherein the circuit component is electrically connected to the first circuit structure via the plurality of 114-2 is connected to 102 via 122 as shown in Fig. 1A); and 
an encapsulation layer (127; [0035]) formed on the first side of the first circuit structure and encapsulating the circuit component (127 encapsulates 114-2).  
(Re Claim 2) Elsherbini teaches the carrying substrate of claim 1, further comprising a second circuit structure (comprising {114-3, 114-6, 114-5}; Fig. 1A; [0023]) formed on the encapsulation layer and electrically connected to the circuit component (114-6 connected to 114-2).  
(Re Claim 3) Elsherbini teaches the carrying substrate of claim 2, wherein the circuit component (114-2) is electrically connected to the second circuit structure (114-6) via the plurality of conductive bodies bonded to the other of the two opposing sides (114-2 connected to 114-6 via 124).  
(Re Claim 4) Elsherbini teaches the carrying substrate of claim 2, further comprising conductive pillars (152; [0023]) disposed in the encapsulation layer and electrically connecting the first circuit structure and the second circuit structure (152 connects 102 to 114-3).  
(Re Claim 6) Elsherbini teaches the carrying substrate of claim 1, wherein the at least one circuit component (114-2) comprises at least four circuit components (since 114-2 is a die, therefore, comprises numerous (in the millions) circuit components like logic gates, capacitors, etc), and the encapsulation layer encapsulates the at least four circuit components (127 encapsulates 114-2).  
Re Claim 8) Elsherbini teaches the carrying substrate of claim 1, wherein the circuit component is a coreless circuit structure (152 (interconnects) is one of the circuit components, therefore coreless – no active components).  
(Re Claim 9) Elsherbini teaches the carrying substrate of claim 1, wherein the circuit component has a through silicon via structure (152 is a through via that connects 114-3 to 102).  
(Re Claim 11) Elsherbini teaches an electronic package, comprising: the carrying substrate of claim 1 (“…the package substrate 102 may be formed on a removable carrier using any suitable technique” – [0027]); and at least one electronic component disposed on one of a first side (114-2 is on top side of 102) and a second side of the carrying substrate (Note: Claim requires only one of a side).  
(Re Claim 12) Elsherbini teaches the electronic package of claim 11, wherein the electronic component is an active element, a passive element, or a combination thereof (114-2 is active since it is a die [0023] and 152 is passive since it is an interconnect [0023]).  
(Re Claim 13) Elsherbini teaches the electronic package of claim 11, further comprising a plurality of conductive elements (plurality of 152; Fig. 1A) disposed on other one of the first side and the second side of the carrying substrate without the electronic component (Note: claim requires only one of the side).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 5, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Elsherbini in view of Solimando et al., of record (US 20170294422 A1 – hereinafter Solimando).
(Re Claim 5) Elsherbini teaches claim 2 from which claim 5 depends.
But, Elsherbini does not expressly disclose a plurality of conductive bumps disposed on the second circuit structure.
But in a related art, Solimando teaches a plurality of conductive bumps disposed on the second circuit structure (Solimando plurality of 225 disposed on 220 – Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate a plurality of conductive bumps disposed on the second circuit as taught by Solimando into the structure of Elsherbini.
The ordinary artisan would have been motivated to integrate Solimando into Elsherbini structure in the manner set forth above for, at least, this integration will enable ways to connect the second circuit to other external devices as is widely known in the art.
Re Claim 14) Combination of  Elsherbini and Solimando teaches the electronic package of claim 11, further comprising a heat sink disposed on the carrying substrate (Solimando thermal interface material (TIM) 270 in Fig. 2 – see [0033]-[0034]).  
(Re Claim 15) Combination of  Elsherbini and Solimando teaches the electronic package of claim 14, wherein the heat sink is in contact with the electronic component (Solimando 270 contacts 211 in Fig. 2).  

Claims 16-21, 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Solimando in view of Elsherbini.
(Re Claim 16) Solimando teaches a method for manufacturing a carrying substrate (see the entire document; Figs.11A-11C, 12A-12B, 13, 14; specifically, [0100]-[0115], and as cited below), comprising:
providing a first circuit structure (210 in Fig. 11A) having a first side (top 210) and a second side (bottom 210) opposing the first side; 
disposing at least one circuit component (211 in Fig. 11B) on the first side of the first circuit structure, 
forming an encapsulation layer (216 in Fig. 11C) on the first side of the first circuit structure, and
 encapsulating the circuit component with the encapsulation layer (216 encapsulates 211).
But, Solimando as applied above does not expressly disclose wherein the circuit component has a plurality of conductive bodies bonded and electrically connected to 
In a related art, Elsherbini teaches wherein the circuit component has a plurality of conductive bodies bonded (Elsherbini comprising {122, 124}; [0024]) and electrically connected to two opposing sides thereof (122 on bottom surface, 124 on top surface – see [0024]), and the circuit component is electrically connected to the first circuit structure via the plurality of conductive bodies bonded to one of the two opposing sides (114-2 is connected to 102 via 122 as shown in Fig. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the circuit component has a plurality of conductive bodies bonded and electrically connected to two opposing sides thereof, and the circuit component is electrically connected to the first circuit structure via the plurality of conductive bodies bonded to one of the two opposing sides as taught by Elsherbini into Solimando structure.
The ordinary artisan would have been motivated to integrate Elsherbini into Solimando structure in the manner set forth above for, at least, this integration will provide a method to fabricate the carrying substrate according to the specific requirements of the carrying substrate.
(Re Claim 17) combination of Solimando and Elsherbini teaches the method of claim 16, further comprising forming a second circuit structure (Solimando “Form a second IC” – step 1315 in Fig. 13) on the encapsulation layer, and electrically Solimando step 1320 in Fig. 13).  
(Re Claim 18) combination of Solimando and Elsherbini teaches the method of claim 17, wherein the circuit component is electrically connected to the second circuit structure via a-the plurality of conductive bodies bonded to the other of the two opposing sides (Elsherbini 122 on bottom surface, 124 on top surface – see [0024] and 114-2 is connected to 102 via 122 as shown in Fig. 1A).  
(Re Claim 19) combination of Solimando and Elsherbini teaches the method of claim 17, further comprising disposing conductive pillars on the first side of the first circuit structure, electrically connecting the first circuit structure and the second circuit structure via the conductive pillars (Solimando “couple the second IC to the first IC” – step 1320 in Fig. 13), and encapsulating the conductive pillars with the encapsulation layer (Solimando Encapsulant between first and second IC – step 1325 in Fig. 13).  
(Re Claim 20) combination of Solimando and Elsherbini teaches the method of claim 17, further comprising disposing a plurality of conductive bumps on the second circuit structure (Solimando forming of 227 for connecting to first circuit structure – [0095]).  
(Re Claim 21) combination of Solimando and Elsherbini teaches the method of claim 16, wherein the at least one electronic circuit component comprises at least four circuit components (Solimando four 517 shown in Fig. 11C), and the encapsulation layer encapsulates the at least four circuit components (Solimando 216 covering 517 in Fig. 11C).  
Re Claim 23) combination of Solimando and Elsherbini teaches the method of claim 16, wherein the circuit component is a coreless circuit structure (Solimando “The first die 211 may be a bare die” – [0037] – the bare die is a coreless structure).  
(Re Claim 24) combination of Solimando and Elsherbini teaches the method of claim 16, wherein the circuit component has a through silicon via structure (Solimando 227 shown in Fig. 14).  
(Re Claim 26) combination of Solimando and Elsherbini teaches a method for manufacturing an electronic package, comprising: providing the carrying substrate of claim 1 (Solimando 250); and disposing at least one electronic component (Solimando 211 in Fig. 11B) on one of a first side and a second side of the carrying substrate.  
(Re Claim 27) combination of Solimando and Elsherbini teaches the method of claim 26, wherein the electronic component is an active element, a passive element, or a combination thereof (Solimando 211 is a die, as such active – see [0033]).  
(Re Claim 28) combination of Solimando and Elsherbini teaches the method of claim 26, further comprising forming a plurality of conductive elements on other one of the first side (Solimando 517 on 210 Fig. 11C) and the second side of the carrying substrate without the electronic component (Solimando 251 disposed on bottom 210). 
 (Re Claim 29) combination of Solimando and Elsherbini teaches the method of claim 26, further comprising disposing a heat sink on the carrying substrate (Solimando 270 in Fig. 11C).  
(Re Claim 30) combination of Solimando and Elsherbini teaches the method of claim 29, wherein the heat sink is in contact with the electronic component (Solimando 270 in contact with 211 in Fig. 11C).

Claims 7, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Elsherbini in view of Shi, of record (US 20180338375 A1 – hereinafter Shi).
(Re Claim 7) Elsherbini teaches claim 1 from which claim 7 depends.
But, Elsherbini does not expressly teach wherein the circuit component is a package substrate.
However, in the analogous art, Shi teaches wherein the circuit component is a package substrate (“first integrated circuit component is an interposer or package substrate” – claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the structure of Shi with Elsherbini structure. 
The ordinary artisan would have been motivated to integrate the structure of Shi into Elsherbini structure in the manner set forth above for, at least, this integration will enable attaching an IC package onto another package substrate in the same package to save space and costs used in many small smart devices.
(Re Claim 22) As to Claim 22, it is directed to a method of claim 16 wherein the circuit component is a package substrate. Therefore, Solimando, Elsherbini and Shi teach the method as claimed.
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898


/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        February 21, 2021